                                                                                                5/7/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
LIVING THE DREAM FILMS, INC.,                                           :
                                                                        :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-6982 (LGS) (JLC)
                                                                        :
ALORIS ENTERTAINMENT, LLC and                                           :
JOHN SANTILLI,                                                          :
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On May 6, 2021, Plaintiff’s counsel submitted a supplemental declaration

attaching an indictment issued against Defendant John Santilli, and stated that

this indictment is “extremely relevant” to the pending inquest. (Dkt. No. 39).

However, Plaintiff does not cite any legal authority supporting why this indictment

is relevant. Plaintiff is hereby directed to submit a letter by May 14, 2021

explaining why the indictment is relevant to the pending inquest and provide legal

authority to support its position.

        Additionally, Plaintiff’s Proposed Findings of Fact and Conclusions of Law

(Dkt. No. 37) cite virtually no legal authority in support of its request for damages

(other than two cases related to punitive damages). Plaintiff is hereby directed to




                                                        1
supplement its original submission with any legal authority in support of the

various elements of damages it seeks by May 14, 2021.

      SO ORDERED.

Dated: May 7, 2021
       New York, New York




                                         2
